325 F.2d 721
JOY MANUFACTURING COMPANY, Appellant,v.Walter S. BROOKS, Trustee, Appellee.In the matter of BRUNS COAL COMPANY, Inc., a corporation, d/b/a Bolt Mining Company, Bankrupt.
No. 9144.
United States Court of Appeals Fourth Circuit.
Argued November 12, 1963.
Decided November 20, 1963.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; John A. Field, Jr., Chief Judge.
F. Paul Chambers and James Knight Brown, Charleston, W. Va. (Jackson, Kelly, Holt & O'Farrell, Charleston, W. Va., on brief), for appellant.
Robert J. Ashworth, Beckley, W. Va. (Ashworth & Ashworth, Beckley, W. Va., on brief), for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and BARKSDALE, District Judge.
PER CURIAM.


1
The Judgment below is affirmed for the reasons stated by the District Judge and by the Referee. D.C., 224 F. Supp. 537.


2
Affirmed.